                      Case 5:20-cv-00019-JPB-JPM
          U.S. Department of Justice   E)~Fi~.t 1~’~ ~Document 37-31~egional
                                                                      Filed 08/28/20  PageRemedy
                                                                             Administrative 1 of 2 PageID
                                                                                                   Appeal #: 302
          Federal Bu’iegu of Prisons

          Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted
          with this appeal.

          From:           ~J~li~I4’~ ~                                                    ~ ~H                                       E                    iJj1~   Th~~Z
                                 LAST NAME. FIRST, MIDDLE INITIAL                          REG. NO.                                  UNIT                         INSTITUTION

          Part A-REASON FOR APPEAL I                       r ~         ~ & i~’ ~T               ~ P       rH A7      o~-~            o~                   ~              ~      ~-‘~   sr ~
~                          (~NL~ ~A~LzJU                             ~ ~                          ~j~Lf(fj~        Fm~’-4        °~           ~ fr’~)     /4(W)   ~    f-~~     fl4r~~~’~H
    LV~IL~                 ~~LL DLcr~~ ~ ~                                                                                  ~                                 ~
-ML~c~4              /~4~5~          ~1i~rT         i’~’~ 4~   1HL    ?-~-Li~        At~./V   A4~M~       ~ ~j-jf.              L~2~~tc         ~HE’t3                     T~    TRLF(L.1
c~            ~                                                                                                                 ~


-   i4?   T ~c’~                7j±i~-T~ H ~          ~ ~~A1p~t~r~rsv~
                                                      ~L~L~r ~ 1) 4i-.’ ~ I ~~
                                                                             ~ i_                                        ~i-}lL~.~A
                                                                                                                          ~         ~ C~r-’Zt1~l~             C~ p AVf4~L-
                                                                                                                                                                  ‘~



~                   Cdt—TI           ~                                                                     -                ~.            ,~                      La~E
                                                                                                                                                                  ~



~ z~P~i”~ ~ ~ 5rA~F                                                                                                                                       ~
~ ~                                                                                                   d            ~             Csr~~
       ~       ~    ~ ~J
 ~) ~
~                                          ~                                   i/~                                 dr                                                  ~
                                                                           -                                                                                            ~               ~


r         p          .j~r-rl+Ar                      p~~7                                ~
~                                     ~             ~Lf~   ~     ~~L1f                    ~                          -          ~1.            ~
E~, ~                     ~fP        ~ ~LL~ArLo                                      -~/~,j,i ~                 ~               ,~        4      4    -

~cjp.P~5E ~
              ~           ~ ~J~2c-~I ~j
                              DATE                                                                                              SIGNATURE OF REQUESTER

              Part B - RESPONSE

              ~l-   ~

              gn~ ~
              o Li ~                            -
              ~!1    <I
                      ~       ~        ~   ~,

                                       I ~3


                                ,:    ~    ~        ~




                               DATE                                                                                                  REGIONAL DIRECTOR
              If dissatisfied with this response. you may appeal to the General Counsel Your appeal must be received in the General Counsels Office within 30 calendar
              clays of the date of this response
              ORIGINAL RETURN TO INMATE                                                                                         CASE NUMBER:

              PartC-RECE
                                                                                                                                CASE NUMBER:               ~ ~         ~   7’

              Return to:
                                           LAST NAME. F1RST. MIDDLE INITIAL                               REG NO                               UNIT                        INSTITUTION
              SUBJECT


                                DATE                                                                  SIGNATURE. RECIPIENT OF REGIONAL APPEAL
                                                                                                                                                                                       BP-230(13)
                                                                                                                                                                                       II IM~ Oflfl,
    Case 5:20-cv-00019-JPB-JPM Document 37-3 Filed 08/28/20 Page 2 of 2 PageID #: 303

U.S. Department of Justice
Federal Bureau of Prisons                                  Regional Administrative Remedy Appeal
North Central Regional Office                                                    Part B Response
                                                                                          -




Administrative Remedy Number: 954376-RI


This is in response to your Regional Administrative Remedy Appeal received in this office on
April 18, 2019, in which you state an inmate assaulted you with a lock while at USP Hazelton.
For relief, you request staff investigated and sanctioned, and the video preserved.

The information presented in your Regional Administrative Remedy Appeal and the Warden’s
response, dated October 23, 2018, was reviewed. The response provided to you by the Warden
adequately addresses your concerns regarding the situation being investigated and video footage
being retained.

Based on the above information, this response to your Regional Administrative Remedy Appeal is for
informational purposes only.

If you are dissatisfied with this response, you may appeal to the Office of General Counsel, Federal
Bureau of Prisons, 320 First Street, NW, Washington, DC 20534. Your appeal must be received in
the Office of General Counsel within 30 days from the date of this response.




Da e                                                   J. E.   rueger~Regional Director
